DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 12-13, 18-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 2022/0030607 (hereinafter Liu).

Regarding claim 1, Liu teaches a method comprising:
 sending a contention resolution message for a random access procedure from a user equipment (UE) through a physical uplink channel in a wireless communication network (In Liu Figure 8, The wireless communication network comprising a Terminal Apparatus and Base Station linked by a wireless communication medium further depicts the Terminal Apparatus, which is intepreted as the user equipment (UE) as referrenced by Liu ¶36, sending via transmission a Message 3 S803 through a physical uplink channel in the wireless communication network. It is further noted that the Message 3 is the same contention resolution message as described by the Applicant in ¶53 and ¶108 of the Specification as filed on 4/16/2021 which recites in ¶53 "...the UE may use to send a contention resolution message (msg3) to the gNB...." and in ¶108  "applying one or more contention resolution message (e.g., msg3) enhancements to a UE,..." [Liu, Fig. 8, S803, ¶253 (Message 3 PUSCH also shown as Msg3 PUSCH is transmitted through the physical uplink shared channel)]); and sending a repetition of the contention resolution message from the UE through the physical uplink channel (the Terminal Apparatus of Liu, Fig. 8 performs a repetition of the message 3 (Applicant's defined version of a contention resolution message) by message 3 retransmission through the PUSCH in step S803b [Liu, Fig. 8, S803b, ¶297-¶300].

Regarding claim 2, Liu teaches the method of claim 1, wherein the physical uplink channel comprises a physical uplink shared channel (PUSCH) [Liu, ¶253 & ¶300].

Regarding claim 6, Liu teaches the method of claim 1, wherein the contention resolution message is sent using a first set of resources [Liu, Fig. 8, S803, Message 3 is transmitted at time/frequency resource allocated at S803 which is a resource before S803b].

Regarding claim 7, Liu teaches the method of claim 6, wherein the repetition of the contention resolution message is sent using a second set of resources. [Liu, Figure 8, S803b, message 3 retransmission at time resource allocated in S803b which is after resource allocated at S803]

Regarding claim 8, Liu teaches the method of claim 7, wherein the first set of resources is configured substantially independently of the second set of resources [Liu teaches wherein the first set of resources for transmitting the Message 3 at step S803 is configured by the UL grant received in the RAR of message 2 at step S802 as per Liu, Fig. 8, ¶282-¶289, which is configured substantially in dependent of the second set of resources for scheduling transmitting the Message 3 retransmission at S803b which are configured by the DCI format 0_0 with TC-RNTI at S803a as per Liu, Fig. 8, ¶297-¶300].

Regarding claim 9, Liu teaches the method of claim 7, wherein a portion of the first set of resources is configured substantially the same as a portion of the second set of resources. ([Liu, ¶298] Liu describes that the portion of the resources such the transport block transmitted by the PUSCH at S803 via message 3 within a first set of resources, is retransmitted at S803b via the message 3 retransmission as a second set of resources, making this portion of the first set of resources configured substantially the same as a portion of the second set or resources).

Regarding claim 12, Liu teaches the method of claim 6, wherein: the first set of resources has a first configuration for a first transmission comprising the contention resolution message (According to Liu, the first set of resources has a first configuration, described as the configuration message (message 2 at S802) which grants the transmission of message 3 S803 in Fig. 8); and the first set of resources has a second configuration for a second transmission comprising the contention resolution message, wherein the second configuration is substantially different from the first configuration ([Liu, Fig. 8] According to Liu, the first set of resources, described as the configuration message (message 2 at S802) which grants the transmission of message 3 S803 in Fig. 8 over its time/frequency resources which are scheduled ahead of the resources of the message 3 retransmission at S803b which is configured by the DCI format 0_0 message S803b of Fig. 8 which is a substantially different configuration than the message 2 at S802).

Regarding claim 13, Liu teaches the method of claim 6, wherein: the first set of resources has a first configuration for a first transmission comprising the contention resolution message; and the first set of resources has a second configuration for a second transmission comprising the contention resolution message, wherein the second configuration is substantially the same as the first configuration [Liu, Fig. 8, ¶299-¶300, Lui teaches wherein the first configuration of the message 3 at S803 and the first resources has a second configuration for the second transmission (Liu Step S803b) comprising the contention resolution message (message 3), wherein the first and second configurations are substantially similar (the first and second configurations of Message 3 at S803 and the Message 3 retransmission at S803b) are the same as they each comprises the same transportation block as per Liu ¶299-¶300].

Regarding claim 18, Liu teaches the method of claim 6, further comprising sending to the UE an index to one or more resources of the first set of resources ([Liu, Fig. 9, ¶281-¶285] The BS sends to the UE a RAR grant having fields which index resources such as the MCS index, etc. as shown in Fig. 9).

Regarding claim 19, Liu teaches the method of claim 1, further comprising monitoring a response based on completion of sending the contention resolution message [Liu, Fig. 8, S804 (Message 4 / Msg4), The UE monitors for a response shown as Message 4 at step S804, based on the completed reception of Msg3 as step S803 (or S803b)].

Regarding claim 20, Liu teaches the method of claim 1, further comprising monitoring a response based on completion of sending the repetition of the contention resolution message [Liu, Fig. 8, S804 (Message 4 / Msg4),  The UE monitors for a response shown as Message 4 at step S804, based on the completed reception of repetition of Msg3 as step S803b].

Regarding claim 21, Liu teaches the method of claim 1, further comprising performing a power adaptation for the physical uplink channel [Liu, Fig. 9, TPC command for scheduled PUSCH, ¶72 & ¶285].

Regarding claim 22, Liu teaches the method of claim 21, further comprising: configuring a first set of parameters for the power adaptation; and configuring a second set of parameters for the power adaptation [Liu, Fig. 9, a plurality of TPC commands are configured for scheduled PUSCH ¶72 & ¶285].

Regarding claim 23, Liu teaches the method of claim 22, wherein the UE comprises a first UE, the contention resolution message comprises a first contention resolution message, the method further comprising: using the first set of parameters to send the first contention resolution message from the first UE using the physical uplink channel; and using the second set of parameters to send a second contention resolution message from a second UE through the physical uplink channel.
([Liu, ¶66, ¶270-¶272 ¶279-¶281 & ¶297-¶300 The UE comprises the Terminal Apparatus 1 of Liu Figure 8. The claimed contention resolution message comprises the first Message 3 transmission of Liu Figure 8 at step S803 using a set of parameters received in the UL grant of Message 2 at S802 to send the Message 3 at S803 from the Terminal Apparatus 1 using the PUSCH. Then using the second set of parameters, indicating at Step S803a in the received DCI format 0_0 with TC-RNTI to send a claimed second contention resolution message, described by Liu as the Message 3 Retransmission at S803b.)

Regarding claim 24, Liu teaches the method of claim 22, further comprising changing one or more of the parameters between the contention resolution message and the repetition of the contention resolution message ([Liu, Fig. 8, and Fig. 9 (UL grant parameters expressed in Message 2/RAR UL grant as mentioned in ¶288), ¶66 & ¶297-¶300 (DCI format 0_0 indicates scheduling information of the PUSCH for the Message 3 retransmission with changed/updated parameters),¶287-¶288 (first Message 3 transmission with initial parameters obtained from the RAR UL grant of Message 2) ] The received message at S803a initiates the step of changing the parameters between the claimed contention resolution message, shown as Message 3 at step S803 and the claimed repetition of the contention resolution message, shown as Message 3 Retransmission at step S803b, from that which was established by the UL grant information of Message 2 at S802).

Regarding claim 25, Liu teaches an apparatus comprising: a user equipment (UE) (Terminal Apparatus 1 of Liu, Fig. 8) for a wireless communication network (Figure 8 of Liu depicts a wirless communication network), the UE comprising a controller (Fig. 20 of Liu depict a processor of the Terminal Apparatus 1) configured to: send a contention resolution message for a random access procedure through a physical uplink channel in the wireless communication network(In Liu Figure 8, The wireless communication network comprising a Terminal Apparatus and Base Station linked by a wireless communication medium further depicts the Terminal Apparatus, which is interpreted as the user equipment (UE) as referenced by Liu ¶36, sending via transmission a Message 3 S803 through a physical uplink channel in the wireless communication network. It is further noted that the Message 3 is the same contention resolution message as described by the Applicant in ¶53 and ¶108 of the Specification as filed on 4/16/2021 which recites in ¶53 "...the UE may use to send a contention resolution message (msg3) to the gNB...." and in ¶108  "applying one or more contention resolution message (e.g., msg3) enhancements to a UE,..." [Liu, Fig. 8, S803, ¶253 (Message 3 PUSCH also shown as Msg3 PUSCH is transmitted through the physical uplink shared channel)]); and 
send a repetition of the contention resolution message through the physical uplink channel (the Terminal Apparatus of Liu, Fig. 8 performs a repetition of the message 3 (Applicant's defined version of a contention resolution message) by message 3 retransmission through the PUSCH in step S803b [Liu, Fig. 8, S803b, ¶297-¶300].


Regarding claim 26, Liu teaches the apparatus of claim 25, wherein the physical uplink channel comprises a physical uplink shared channel (PUSCH)  [Liu, Fig. 8, S803 (Message 3 is transmitted by the Terminal Apparatus over the PUSCH), ¶253, ¶277, ¶287-¶288, ¶372].

Regarding claim 27, Liu teaches an apparatus comprising: a base station (Base Station Apparatus 1) for a wireless communication network [Liu, Fig. 8 depicts the communication network], the base station comprising a controller (Base Station Apparatus processing unit of Figure 21) configured to: receive a contention resolution message for a random access procedure through a physical uplink channel in the wireless communication network [Liu, Fig. 8, (Base Station Apparatus 1 receives a Message 3 S803, that is interpreted as the claimed contention resolution message, for a random access procedure, depicted in the steps of Figure 8 Messages 1-4, through a PUSCH in the wireless communication network as per ¶253 and ¶277]; and receive a repetition of the contention resolution message through the physical uplink channel (the Base Station Apparatus receives a repetition of the Message 3 at step S803b, interpreted as a repetition of the contention resolution message, through the PUSCH as per Liu, ¶299-¶300).

Regarding claim 28, Liu teaches the apparatus of claim 27, wherein the physical uplink channel comprises a physical uplink shared channel (PUSCH)  [Liu, Fig. 8, S803 (Message 3 is transmitted by the Terminal Apparatus over the PUSCH), ¶253, ¶277, ¶287-¶288, ¶372].

Regarding claim 29, Liu taches a method comprising: sending a contention resolution message for a random access procedure from a user equipment (UE) through a physical uplink channel in a wireless communication network [Liu, Fig. 8, S803 (Message 3 is transmitted by the Terminal Apparatus over the PUSCH), ¶253, ¶277, ¶287-¶288, ¶372]; and performing a power adaptation for the physical uplink channel based on sending the contention resolution message. (The TPC command received in the RAR UL grant for adapting the power of the scheduled PUSCH transmission (Message 3 Retransmission) is based on the sending of the Message 3 [Liu, Figure 8, ¶281-¶285]).

Regarding claim 30, Liu teaches the method of claim 29, further comprising: configuring a first set of parameters for the power adaptation; and configuring a second set of parameters for the power adaptation [Liu, Fig. 9, a plurality of TPC commands are configured for scheduled PUSCH ¶72 & ¶285].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Mauritz US 2019/0075593 (hereinafter Mauritz).
Regarding claim 3, Liu teaches the method of claim 1, further comprising: wherein a preamble is sent which corresponds to the UE to send the message 3 via the RA procedure [Liu, ¶75-¶76 and ¶253], but it does not teach that the UE selects the preamble from a preamble group corresponding to the capability of the UE to send repetition.
However, Mauritz teaches selecting a preamble from a first preamble group corresponding to a capability of the UE to send the repetition of the contention resolution message; and sending the preamble from the UE. (Mauritz teaches in ¶3 &¶9 that the UE may select and transmit a preamble from a preamble group corresponding to the capability of the UE to send repetition of msg3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Liu, indicating that ability to send a preamble in a RA procedure, with the teachings of Mauritz indicating that the UE may select and transmit a preamble from a preamble group corresponding to the capability of the UE to send repetition of msg3. The resulting benefit of the combination would have been the ability to inform the Base Station of the UE capability and need to communicate data using coverage enhancement techniques to increase the reliability of the communicated data in weak coverage areas.

Regarding claim 4, the combination of Liu, in view of Mauritz teaches the method of claim 3, wherein selecting the preamble from the first preamble group comprises selecting a preamble from a first preamble sub-group corresponding to the capability of the UE to send the repetition of the contention resolution message [Mauritz, preamble groups A and B¶2- ¶3].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Liu, indicating that ability to send a preamble in a RA procedure, with the teachings of Mauritz indicating that the UE may select and transmit a preamble from a preamble group corresponding to the capability of the UE to send repetition of msg3. The resulting benefit of the combination would have been the ability to inform the Base Station of the UE capability and need to communicate data using coverage enhancement techniques to increase the reliability of the communicated data in weak coverage areas wherein the msg 3 may be used to carry EDT (early data transmission).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Hoglund US 2020/0187242 (Hog).

Regarding claim 5, Liu teaches the method of claim 1, further comprising: wherein a preamble is sent for the later transmission of the msg 3 and repetition [Liu, ¶75-¶76 & ¶253], but it does not teach wherein the UE performs selecting of a first set of resources for a preamble transmission corresponding to a capability of the repetition of the contention resolution message. 
However, Hog teaches selecting a first set of resources for a preamble transmission corresponding to a capability of the UE to send the repetition of the contention resolution message; and sending a preamble from the UE using the first set of resources. (Hog indicates that the selected preamble for the UE corresponds to capability of the UE (such as the support of certain Coverage Enhancement levels, Narrow bandwidths, time-frequency-coding support) to send a repetition of the msg 3 using the coverage enhancement and multiple/dual grant. [Hog, ¶316 & ¶352])  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Liu, indicating that ability to send a preamble in a RA procedure, with the teachings of Hog indicating that the UE may select a set of resources for a preamble corresponding to the capability of the UE to send the repetition of the contention resolution and transmit a preamble using the set of resources. The resulting benefit of the combination would have been the ability to inform the Base Station of the UE capability and need to communicate data using coverage enhancement techniques to increase the reliability of the communicated data in weak coverage areas wherein the msg 3 may be used to carry EDT (early data transmission).
	
Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 7 above, and further in view of Bae et al. US 2022/0131652 (hereinafter Bae).

Regarding claim 10, Liu teaches the method of claim 7, wherein the resources are set for further repetition (Liu, Message 3 Retransmission S803b of Figure 8), but it does not teach wherein: the first set of resources comprises a first repetition value (RV); and the second set of resources comprises a second RV that is different from the first RV.
However, Bae teaches wherein: the first set of resources comprises a first repetition value (RV); and the second set of resources comprises a second RV that is different from the first RV [Bae, Example 4-1, ¶322 the first RV (RV0) and the second RV (RV1) correspond to different sets of resources].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Liu, indicating that ability to utilizes resources set for further repetition, with the teachings of Bae indicating that the RV of the sets of resources comprise a repetition value. The resulting benefit of the combination would have been the ability to inform the wireless system that there is a need to communicate data using coverage enhancement techniques to increase the reliability of the communicated data in weak coverage areas.

Regarding claim 11, Liu teaches the method of claim 7, wherein the resources are set for further repetition (Liu, Message 3 Retransmission S803b of Figure 8), but it does not teach wherein: the first set of resources comprises a first RV; and the second set of resources comprises a second RV that is the same as the first RV.
However, Bae teaches wherein: the first set of resources comprises a first RV; and the second set of resources comprises a second RV that is the same as the first RV.
[Bae, Example 4-5, ¶333-¶337 (one resource allocated among a repeat (N) transmissions corresponding to a first RV and a second RV)].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Liu, indicating that ability to utilizes resources set for further repetition, with the teachings of Bae indicating that the RVs of the sets of resources comprise repetition values. The resulting benefit of the combination would have been the ability to inform the wireless system that there is a need to communicate data using coverage enhancement techniques to increase the reliability of the communicated data in weak coverage areas.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 6 above, and further in view of Bae et al. US 2022/0131652 (hereinafter Bae).

Regarding claim 14, Liu teaches wherein the method of claim 6, wherein the resources are set for further repetition (Liu, Message 3 Retransmission S803b of Figure 8), but it does not teach wherein the first set of resources comprises an RV index 
However, Bae teaches wherein the first set of resources comprises an RV index [Bae ¶318 (an index indicating an RV)].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Liu, indicating that ability to utilizes resources set for further repetition, with the teachings of Bae indicating that the RV of the sets of resources comprise an index. The resulting benefit of the combination would have been the ability to inform the wireless system that there is a need to communicate data using coverage enhancement techniques to increase the reliability of the communicated data in weak coverage areas.

Regarding claim 15, Liu, in view of Bae teaches the method of claim 14, further comprising configuring the RV index dynamically [Bae ¶318 the BS may indicate or configure an index linked to one of a plurality of RV].
Similar motivation to combine as found in the rejection of claim 14.

Regarding claim 16, Liu, in view of Bae teaches the method of claim 14, further comprising configuring the RV index semi-statically [(Bae, ¶318 the index among the RV may be predefined or configured making the RV index semi-statically configured as they the index and RV are linked for the time of the configuration).
Similar motivation to combine as found in the rejection of claim 14.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 6 above, and further in view of Irukulapati et al. US 2021/0045160 (hereinafter Iru).

Regarding claim 17, Liu teaches the method of claim 6, wherein the set of resources comprises a DMRS in the PUSCH [Liu, ¶98], but it does not teach wherein the first set of resources comprises a demodulation reference signal (DMRS) configuration.
However, Iruk teaches wherein the first set of resources comprises a demodulation reference signal (DMRS) configuration [Iruk, ¶5, ¶8 and ¶30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Liu, indicating that that the DMRS is transmitted in the PUSCH, with the teachings of Iruk, indicating that the DMRS configuration may be applied in a configuration reducing the DMRS overhead. The resulting benefit of the combination would have been the ability to improve resource utilization efficiency [Iruk, ¶8].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/               Primary Examiner, Art Unit 2467